MEMORANDUM **
Claudia Osuna-Estrada, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8 U.S.C. § 1252, Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). We dismiss the petition for review in part and deny it in part.
Substantial evidence supports the agency’s determination that Osuna-Estrada is removable for attempting to bring a large quantity of iodine across the border in the trunk of her car. See Alarcon-Serrano v. INS, 220 F.3d 1116, 1119-20 (9th Cir.2000). Osuna-Estrada’s contention that her conviction is insufficient to sustain the removability charge is unpersuasive, as 8 U.S.C. § 1182(a)(2)(C)(i) does not require a conviction. We therefore lack jurisdiction over this aspect of the petition for review. See 8 U.S.C. § 1252(a)(2)(C); Lopez-Molina v. Ashcroft, 368 F.3d 1206, 1209 (9th Cir.2004).
We reject Osuna-Estrada’s contention that res judicata bars the agency’s removability determination, as the doctrine she invokes applies to successive agency proceedings rather than a criminal trial followed by removal proceedings. See, e.g., Bravo-Pedroza v. Gonzales, 475 F.3d 1358, 1359 (9th Cir.2007).
*668We also reject as unsupported by the record Osuna-Estrada’s contentions that she was denied the assistance of counsel and a full and fair hearing. The IJ did not demonstrate bias in presiding over Osuna-Estrada’s case. Nor was OsunaEstrada denied an opportunity to examine witnesses.
Finally, Osuna-Estrada has not shown either a lack of notice or prejudice resulting from the government’s amendment of her Notice to Appear. See Kohli v. Gonzales, 473 F.3d 1061, 1070 (9th Cir.2007).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.